Citation Nr: 0735194	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-39 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for dissecting 
cellulitis of the scalp, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1979 to May 
1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by a regional 
office (RO) of the Department of Veterans Affairs (VA).

The issue of an increased rating for pseudofolliculitis 
barbae is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has two lesions on the head, each of which is at 
least one-quarter inch wide, and one of which is known to be 
protruding.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 30 
percent for dissecting cellulitis of the scalp have been met.  
38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.7, 4.118, Diagnostic Code (DC) 7800 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 3.326(a) (2006).

In the present case, the veteran was provided with adequate 
VCAA notice in February and May of 2003, prior to the 
September 2003 rating decision. Such notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 
The letters informed the veteran of the evidence required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Notice compliant with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) to the extent that it must 
include notice of effective dates has not been given.  
However, in light of the decision below, the RO will consider 
the effective date and inform the veteran of such.  There is 
no prejudice to him in proceeding with this decision.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
service medical records, as well as private medical records 
of treatment in Germany, and translated those reports from 
their original German.  The Board notes that certain reports 
in the claims file dating from 1990 to early 2000 were not 
translated.  However, in light of the fact that this 
increased rating claim was filed in December 2002, records 
dating back to 1990 and on to early 2000 are of limited 
relevance, particularly when private records closer to the 
filing of the claim, and a July 2003 VA examination are of 
record.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern).  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  VA 
examination was accomplished in July 2003.

II.  Factual Background

The veteran filed an increased rating claim regarding his 
scalp and facial folliculitis in December 2002.  His private 
medical records from Germany dated October 2001 and October 
2002 documented a diagnosis of folliculitis decalvans, an 
inflammation of hair follicles with pus which may lead to 
scarring and loss of hair.  One report dated October 2002 
mentioned folliculitis and hair loss in the occipital area, 
and itchy exanthema in the neck area.

On VA examination of July 2003 the veteran complained of 
pruritis, pain and pus filled lesions, which were tender to 
palpation and pressure.  The examiner noted small scars on 
the scalp from previous flare-ups and thinning hair but no 
larger bald spots.  The examiner observed two lesions, on the 
upper back of the head and on the right back side of the 
head.  The lesion on the upper dorsal head was round and 2.5 
cm in diameter.  It was pustulous and slightly protruding.  
Hair had fallen out in that area.  At the sharply limited 
margins of the lesion, there was slight exfoliation, itching 
and pain on palpation.  The second lesion was similarly 
symptomatic but 2.5 cm by 1.2 cm.  

There were 11 such smaller lesions, with the smallest ones 
still covered with hair and the larger ones (over 0.5 cm) 
pustulous and already bald.  However, the examiner noted, the 
smaller lesions were only noticeable when standing very close 
to the veteran and paying extra attention to the scalp.  
There were no ulcerations or crusting noted.  There were no 
gross scars or persistent bald spots from old lesions 
visible.

The examiner noted that the veteran usually required two 
courses of antibiotics of 3 months each per year.  He had had 
a flare-up from January to May and his current flare-up had 
begun two weeks ago.  He had not yet begun a course of 
antibiotics for the current flare-up but was using a head 
cream.  

III.  Applicable Laws and Regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2007).  When a question arises as to which 
of two evaluations shall be assigned, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

A disabled veteran's symptomatology is compared against the 
criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 C.F.R. § 4.1 (2007).  Where an 
unlisted condition is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007).  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

IV.  Analysis

VA examination reported symptoms of scarring, itching, 
painful lesions, loss of hair, and pustulent inflammations.  
Under the ratings, lesions may be considered analogous to 
scars, and the veteran's symptoms are rated by the same 
analogy rationale under disabilities of the skin.  38 C.F.R. 
§ 4.20 (2007). 

Diagnostic Code (DC) 7800 rates disfigurement of the head, 
face, or neck.  Under DC 7800, the next higher rating of 30 
percent is warranted if there is visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  

There is no evidence in the record of any distortion or 
asymmetry of either of the facial features or any finding of 
tissue loss or underlying missing soft tissue.  Thus, to 
warrant a rating in excess of 10 percent under DC 7800, there 
must be evidence of two or three characteristics of 
disfigurement.    

The 8 regulatory characteristics of disfigurement under 
38 C.F.R. § 4.118 are: scar, 5 or more inches in length; 
scar, at least one quarter inch (0.6 cm) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar, adherent to underlying tissue; skin, hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.). 

The examiner reported numerous small lesions, and two larger 
ones.  The largest of which is 2.5 cms in diameter, which is 
approximately one inch in diameter, or clearly wider than a 
quarter inch at its widest part.  Another lesion was 2.5 cm 
long and 1.5 cm wide, which again indicates that the widest 
part of it is wider than one quarter inch (0.6 cm).  Thus, 
the veteran does manifest one characteristic of 
disfigurement.  Furthermore, the largest lesion is slightly 
protruding.  The Board construes the examiner's use of 
"protruding" as equating to "elevated," and so, then the 
protruding aspect of the scars is an additional 
characteristic of disfigurement.  

The Board finds that a 30 percent rating is warranted.  The 
evidence substantiates the presence of at least two 
characteristics of disfigurement, which are scar at least 0.6 
cms wide and elevated scar.  A higher rating is not 
permissible, as four or five characteristics of disfigurement 
must exist.  The evidence does not support such a finding 
because there are no scars five inches in length, no scars 
adherent to the underlying tissue, no soft tissue missing, no 
inflexible skin, no abnormal skin texture and no hypo- or 
hyper-pigmented skin in an area exceeding six square inches.

The Board considered rating the veteran's disability under 
other codes.  DCs 7801 and 7802 are not applicable, as they 
only rate scars in areas other than the head, face, or neck.  
The maximum ratings under DCs 7803 and 7804 are 10 percent, 
and, thus, would not benefit the veteran's claim.  DC 7805, 
which also covers scars, directs rating as under limitation 
of function of the affected part.  There is no actual 
limitation of head motion or like function as to consider 
rating under this DC. 

Under DC 7806, which rates dermatitis or eczema, the veteran 
would qualify for a rating in excess of 30 percent, if more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas was affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past 12 
month period.  Similar criteria apply to qualify for a rating 
in excess of 30 percent under DCs 7815, 7816, and 7817, which 
rate other skin conditions.  None of the above codes would 
afford the veteran a rating in excess of 30 percent, as the 
condition is limited to the scalp and it would thus be 
inaccurate to conclude that more than 40 percent of exposed 
areas are affected.  Also, the veteran has not had constant 
or near-constant corticosteroids or immunosuppressive drugs.

In conclusion, because two or three characteristics of 
disfigurement warrant a 30 percent rating under DC 7800, and 
the veteran manifests at least two characteristics but no 
more than three, the Board finds that the veteran is entitled 
to the next higher rating of 30 percent, but no higher.  
38 U.S.C.A. § 4.7 (2007).  The Board finds that a 30 percent 
rating is warranted under DC 7800.


ORDER

Entitlement to a rating of 30 percent for dissecting 
cellulitis of the scalp is granted.


REMAND

The veteran has service-connected pseudofolliculitis barbae, 
and the issue of a compensable rating for that disability has 
also been developed for appeal.  VA examination of July 2003 
failed to document the veteran's folliculitis barbae 
condition, which private records indicate is symptomatic on 
the veteran's neck area.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
examination in order to fully evaluate 
the service-connected 
pseudofolliculitis barbae disability.  
The claims folder with a copy of this 
remand must be made available to the 
examiner prior to the examination.  The 
examiner should indicate whether there 
are scars, and if so, how many, and how 
large in length and width; whether the 
surface contour of the scar(s) is 
elevated or depressed on palpation, and 
whether the scar(s) adheres to 
underlying tissues; whether the scar(s) 
is unstable and/or painful; whether 
underlying soft tissue is missing, the 
skin texture is abnormal, or the skin 
is indurated and inflexible, and if any 
of the latter three, if the area 
affected exceeds six square inches.  
The examiner should also document the 
presence of lesions and whether they 
are painful, whether there are bald 
spots in the beard area, the presence 
of pimples and cysts and whether they 
are pustulous, and whether there is 
flare-up, crusting, or ulceration.  
Additionally, the examiner should 
document what percent of the exposed 
face it covers, and how long and what 
type of treatment it requires.

2.	The veteran should be issued notice 
according to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

3.	Once the above development has been 
completed and notice mailed, the 
veteran's claim must be readjudicated.  
If the decision remains adverse to him, 
he and his representative must be 
provided with an appropriate 
supplemental statement of the case and 
an opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


